DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claim 1 and claim 14, respectively, in combination as recited therein.

More specifically with respect to claim 1, prior art fails to teach nor suggest a first source-drain region on a first side of the nanosheet stack, the first source-drain region contacting (i) the first semiconductor layer, (ii) the second semiconductor layer, and (iii) an inter-source-drain dielectric region on a first side of the inter-source-drain dielectric region; a second source-drain region on a second side of the inter-source-drain dielectric region opposite the first side of the inter-source-drain dielectric region, the second source-drain region contacting the inter-source-drain dielectric region; and a high-k gate dielectric layer and a work-function metal layer on the first and second semiconductor layers and between the first and second semiconductor layers, in combination with the remaining limitations of claim 1.

Moreover, with respect to claim 14, prior art fails to teach nor suggest an inter-source-drain dielectric region extending in the second direction; a first source-drain region extending in the second direction on a first side of the inter-source-drain dielectric region and contacting the inter-source-drain dielectric region, the first source-drain region contacting (i) the first, second, third, and fourth semiconductor nanosheets and (ii) the first, second, third, and fourth pairs of inner spacers; and a second source-drain region extending in the second direction on a second side of the inter-source-drain dielectric region opposite the first side of the inter-source- drain dielectric region, the second source-drain region contacting the inter-source-drain dielectric region, in combination with the remaining limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



8/27/22